In an action to recover damages for personal injuries allegedly sustained by the plaintiff-wife through the negligence of respondent, and by her husband for medical expenses and loss of services, order denying appellant’s motion to vacate an order of impleader, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, upon the authority of Kromback v. Killian (215 App. Div. 19). Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.